Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-9-2008

Lewis v. Atlas Van Lines Inc
Precedential or Non-Precedential: Precedential

Docket No. 07-2688




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Lewis v. Atlas Van Lines Inc" (2008). 2008 Decisions. Paper 450.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/450


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                 PRECEDENTIAL
     IN THE UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                        No. 07-2688
                       _____________

                    RICHARD J. LEWIS;
                    PATRICIA A. LEWIS

                                        Appellants,

                                v.

                 ATLAS VAN LINES, INC.
                     _____________

       On Appeal from the United States District Court
           for the Middle District of Pennsylvania
                   (D.C. No. 06-cv-1862)
        District Judge: Honorable John E. Jones, III
                     _______________

                    Argued June 3, 2008

         Before: FISHER, JORDAN, Circuit Judges,
                  and YOHN*, District Judge.
_______________
    *Honorable William H. Yohn, Jr., Senior Judge, United
States District Court for the Eastern District of Pennsylvania,
sitting by designation.
                  (Filed: September 9, 2008)
                      _______________

James J. West [ARGUED]
105 N. Front Street - #205
Harrisburg, PA 17101
       Counsel for Appellants

James A. Wescoe [ARGUED]
Rawle & Henderson
1339 Chestnut Street - 16 th Fl.
Philadelphia, PA 19107
      Counsel for Appellant
                       _____________

                          OPINION
                        _____________

JORDAN, Circuit Judge.

        This appeal involves a claim by Richard and Patricia
Lewis against Atlas Van Lines, Inc. (“Atlas”) for damages
incurred as a result of Atlas’s failure to live up to its promise
to move the Lewises’ household belongings by a date certain.
The District Court dismissed the Lewises’ claim, concluding
that they had failed to comply with the procedural
requirements of 49 U.S.C. § 14706, also known as the
“Carmack Amendment,” or, for purposes of this opinion, the
“Amendment.” While we agree with the District Court as to
one aspect of its ruling, as more fully explained herein, we
disagree that the Lewises’ claim for damages in the amount

                                2
of additional mortgage payments they had to make and the
lost profit on the sale of their home was insufficient to
comply with the Carmack Amendment and applicable
regulations. We will therefore vacate the District Court’s
order dismissing the case and remand for further proceedings.

I.     Standard of Review & Jurisdiction

        The District Court had jurisdiction pursuant to 28
U.S.C. § 1331. We have jurisdiction under 28 U.S.C. §
1291. The standard of review for a dismissal under Federal
Rule of Civil Procedure 12(b)(6) is de novo. Phillips v.
County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008). In
conducting our review, we must “accept all factual
allegations as true, construe the complaint in the light most
favorable to the plaintiff, and determine whether, under any
reasonable reading of the complaint, the plaintiff may be
entitled to relief.” Id. at 233.

II.    Background

       Consistent with our standard of review, we recite the
facts of the case in the light most favorable to the Lewises.
The Lewises owned and lived in a house in Glen Rock,
Pennsylvania. On July 19, 2004, as part of a planned move to
New York, they entered into a contract to sell that residence.
The sales agreement provided that the Lewises would deliver
“a vacant building” to the buyer at the time of the closing,
which was scheduled for August 27, 2004. (Appellee App. at
A24 ¶¶ 6-8.) Well aware of the need to move their
belongings quickly to comply with the terms of the sales

                              3
agreement, the Lewises solicited a bid from Atlas’s local
agent, Warners Moving and Storage (“Warners”), explicitly
informing Warners that their house had to be empty before
August 27. The Lewises also informed Warners that they had
purchased a new home in New York and that they intended to
use the proceeds from the sale of their Pennsylvania home to
pay for it.

       Warners assured the Lewises that, if hired, it would
have their Pennsylvania residence emptied by August 26, the
day before the closing was scheduled to occur. On July 27,
2004, a Warners sales representative executed an agreement
with the Lewises providing that “Warners Moving and
Storage will arrive at your home on 8/23 & 8/24 to box the
household belongings with loading the household effects on
8/25 & 8/26. Delivery is scheduled for 8/31 or 9/1.”
(Appellee App. at A42.)

         However, notwithstanding its explicit promise, made
with full awareness of the Lewises’ obligation to present an
empty home at closing on August 27 and their need to pay for
their new home in New York, Warners dramatically failed to
fulfill its commitment. On August 23 and 24, Warners did
pack the Lewises’ belongings as required, and on August 25,
Warners did provide a moving van at the Lewises' residence,
and began loading the belongings into the van. Despite its
obligation to complete the loading by the following day,
though, and knowing full well the possible consequences to
the Lewises, Warners advised the Lewises that the moving
van was leaving that evening because the tractor and crew


                             4
were needed to handle a move to North Carolina for another
customer the next day.

       The Lewises were still left believing that another crew
would appear with a tractor trailer to finish their move as
scheduled. But, on August 26, the day it had agreed to
complete the loading, Warners failed to show up at the
Lewises’ home. Obviously concerned, the Lewises attempted
to contact Warners. No one from Warners appeared at the
Lewises’ home that day, and no one from Warners offered
any explanation for the delay. Nor did Warners appear on
August 27, the day of the closing. Aware that the real estate
transaction was in serious jeopardy, the Lewises again tried to
contact Warners and eventually spoke to Jeff Warner at
around noon on August 27.1 Mr. Warner advised the Lewises
that there were no licensed drivers available to deliver a
moving van to their residence.

       Later that day, the Lewises attended the scheduled
closing. Not surprisingly, given Warners’ failure to perform
as promised, the Lewises were unable to deliver a vacant
home to the purchasers. The purchasers refused to go through
with the sale. Warners did not complete the loading of the
Lewises’ belongings until August 29, and did not deliver them
to New York until September 3, 2004.




  1
  We are unable to tell from the record whether Jeff Warner
was a principal of Warners or simply an employee.

                              5
       When the Lewises’ belongings arrived at their new
home in New York, Richard Lewis acknowledged their
receipt by signing a Household Goods Bill of Lading and
Freight Bill. That document provided that “as a condition
precedent to recovery, a claim for any damage ... or delay,
must be filed within nine months after delivery ... . When a
claim is not filed ... in accordance with the foregoing
provisions, carrier shall not be liable and such a claim shall
not be paid.” (Appellee App. at A139.)

        The following month, on October 26, 2004, the
Lewises’ attorney sent a letter to Warners requesting
compensation for losses incurred because of Warners’ failure
to timely perform as promised under the parties’ agreement.
The letter requested damages equal to the “loss of profit on
the sale of their residence, additional mortgage payments that
Mr. and Mrs. Lewis have had to pay on two mortgages on
their Pennsylvania residence which otherwise would have
been paid off at closing, and various other miscellaneous
expenses they would not have otherwise incurred.” (Appellee
App. at A150.) The letter went on to explain that the Lewises
could not provide an exact dollar amount for their losses
“until they are able to sell their Pennsylvania residence.”
(Appellee App. at A151.) Shortly thereafter, on November 4,
2004, Warners’ counsel sent a letter to the Lewises’ attorney
acknowledging receipt of the October 26, 2004 letter, and
requesting additional information and documentation.

       On March 14, 2005, the Lewises entered into a new
contract to sell their Pennsylvania property. The sale closed
on June 3, 2005, at a price approximately $35,000 lower than

                               6
the amount the Lewises would have received under the prior
sales agreement, had that transaction been completed. During
the nine-month period between the delivery of their
belongings to New York and the sale of their Pennsylvania
residence, the Lewises paid approximately $9,000 in
mortgage payments on the Pennsylvania residence,
approximately $1,600 in additional utility bills, and over
$28,000 in additional taxes.2

       On November 9, 2005, the Lewises sent a letter to
Warners fully explaining their damages and providing a
detailed spreadsheet showing the expenses incurred because
of Warners’ failure to keep its promises. Warners refused to
pay, and the Lewises were compelled to file suit.

       In their complaint filed on August 23, 2006 against
Atlas in its capacity as Warners’ principal, the Lewises
asserted claims for breach of contract and negligence and
sought approximately $72,000 in damages. Atlas, relying on
the Carmack Amendment, removed the case to the United


  2
    While $28,000 may seem an extraordinary tax liablity
under these circumstances, the Lewis’s explained in a
November 9, 2005 letter to Atlas that approximately $20,000
of that figure represented federal income taxes that they were
required to pay as a penalty for withdrawing money from a
401(k) account. They assert that they withdrew the money so
that they could purchase their home in New York, a step they
would not have had to take if they had been able to sell their
Pennsylvania home as planned.

                              7
States District Court for the Middle District of Pennsylvania.
Atlas then filed a motion to dismiss pursuant to Federal Rule
of Civil Procedure 12(b)(6). It argued that the Lewises’ state
law claims were preempted by the Amendment and that the
Lewises could not obtain relief under that statute because they
had not complied with an associated regulation, 49 C.F.R. §
370.3, which requires a shipper to file a claim “for a specified
or determinable amount of money” with the carrier within the
time limits specified in the bill of lading.

       On January 30, 2007, the District Court denied Atlas’s
motion to dismiss, concluding that the Carmack Amendment
did not preempt the Lewises’ state law claims. However, on
May 30, 2007, the District Court granted Atlas’s motion for
reconsideration and dismissed the case. In doing so, the
District Court agreed with Atlas that the Lewises’ state law
claims were preempted and that the Lewises had not complied
with the cited regulation. This appeal followed.

II.    Discussion

      Subsection (a)(1) of the Carmack Amendment, 49
U.S.C. § 14706(a)(1), provides in relevant part that:

       A carrier providing transportation or service ...
       shall issue a receipt or bill of lading for property
       it receives for transportation ... . That carrier...
       [is] liable to the person entitled to recover under
       the receipt or bill of lading. The liability
       imposed under this paragraph is for the actual
       loss or injury to the property ... .

                                8
       At oral argument, counsel for the Lewises correctly
conceded that the Amendment preempts the Lewises’ state
law claims against Atlas.3 See, e.g., Ga., Fla. & Atlantic Ry.
Co. v. Blish Milling Co., 241 U.S. 190, 196 (1916)
(explaining that the Carmack Amendment covers “all losses
resulting from any failure to discharge a carrier’s duty as to
any part of the agreed transportation”); Moffit v. Bekins Van
Lines Co., 6 F.3d 305, 306 (5th Cir. 1993) (holding that the
Carmack Amendment preempted state law claims by a



  3
    Although the Lewises concede that the Carmack
Amendment governs their claims, they urge us to exempt
them entirely from complying with the claim filing
requirements set out in 49 C.F.R. § 370.3. Relying on
Wisconsin Packing Co. v. Indiana Refrigerator Lines, Inc.,
618 F.2d 441 (7th Cir. 1980), the Lewises contend that §
370.3 does not apply to them because Atlas has chosen to
contest their claim. Were we writing on a clean slate, the
Lewises’ argument might have greater force because, as the
Seventh Circuit pointed out in Wisconsin Packing, § 370.3
explicitly refers only to claims paid “voluntarily” by a carrier.
Id. at 445. However, the Lewises’ reading of the regulation is
foreclosed by our recent decision in S&H Hardware & Supply
Co. v. Yellow Transp., Inc., 432 F.3d 550, 556 (3d Cir. 2005)
(explaining that “[a]s a matter of public policy, the
[regulation] is intended to provide carriers with an
opportunity to investigate claims, so it reaches its full
usefulness precisely when a carrier wishes to contest a
claim”).

                                9
consumer shipper against a moving company based on late
delivery of the shipper’s belongings).

        As to claims under the Carmack Amendment itself,
subsection (e)(1) provides that “a carrier may not provide ... a
period of less than 9 months for filing a claim against it under
this section ... .” 49 U.S.C. § 14706(e)(1). The contents of a
valid claim are set forth in 49 C.F.R. § 370.3.4 Pursuant to
subsection (b) of that regulation, a claim for “loss, damage, or
delay to cargo” must include:

       A written or electronic communication ... from
       a claimant, filed with a proper carrier within the
       time limits specified in the bill of lading ... and:

              (1) Containing facts sufficient to
              identify the baggage or shipment
              (or shipments) of property,

              (2) Asserting liability for alleged
              loss, damage, injury, or delay, and


  4
    The regulations found in 49 C.F.R. § 370.3 went into
effect in 1997 and are also found in 49 C.F.R. § 1005.2. As a
result, several of the cases we discuss in this opinion cite to
49 C.F.R. § 1005.2 rather than 49 C.F.R. § 370.3. However,
the two provisions are identical. See Motor Carrier Routing
Regulations; Disposition of Loss and Damage Claims and
Processing Salvage; Preservation of Records, 62 Fed. Reg.
32040-01 (June 12, 1997) (explaining that, due to the passage
of the Interstate Commerce Commission Termination Act of
1995, it was necessary to “add[] to 49 CFR chapter III certain
motor carrier transportation regulations, also codified in 49
CFR chapter X.” For clarity’s sake, we will refer to the
regulation as 49 C.F.R. § 370.3 throughout this opinion.

                               10
              (3) Making claim for the payment
              of a specified or determinable
              amount of money,

       shall be considered as sufficient compliance
       with the provisions for filing claims embraced
       in the bill of lading ... .

        Consistent with subsection (e)(1) of the Amendment,
the bill of lading that Atlas gave to the Lewises required that,
“as a condition precedent to recovery, a claim for any damage
... or delay, must be filed within nine months after delivery ... .
When a claim is not filed ... in accordance with the foregoing
provisions, carrier shall not be liable and such a claim shall
not be paid.” 5 (Appellee App. at A139.) Atlas delivered the
Lewises’ belongings to their new home in New York on
September 3, 2004. Thus, pursuant to the bill of lading and
the Amendment, the Lewises had until June 3, 2005 to
provide Atlas with notice of their claim in a manner that
complied with 49 C.F.R. § 370.3(b).

       On appeal, the parties do not dispute that the October
26, 2004 letter sent by the Lewises’ attorney to Atlas satisfies
the requirements found in § 370.3(b)(1) and (b)(2). They
disagree, however, on whether that letter makes a claim for a
“specified or determinable amount of money,” as required by
§ 370.3(b)(3). The Lewises argue that the letter makes a
claim for a determinable amount of money because it


  5
    We note that the bill of lading does not appear to contain
any reference to the regulation or any requirement that the
claim be for a specified or determinable amount of money.
We do not imply that such a reference is legally required, but
its inclusion may have assisted in the resolution of this dispute
before litigation.

                                11
identifies their losses as the “loss of profit on the sale of their
residence, additional mortgage payments that [they] have had
to pay on two mortgages on their Pennsylvania residence
which otherwise would have been paid off at closing, and
various other miscellaneous expenses they would not have
otherwise incurred.” (Appellee App. at A150.) According to
the Lewises, listing the nature of their damages renders their
claim “determinable” because those damages are “susceptible
of being determined, found out, definitively decided upon, or
settled.” (Appellant Br. at 17.) Atlas responds that, to make a
claim for a determinable amount of money, the Lewises’
claim must include, at minimum, some dollar amount, and the
October 26 letter fails to provide “any dollar amount
whatsoever.” (Appellee Br. at 9, 26.) We agree with the
Lewises that the October 26, 2004 letter stated a claim for a
determinable amount of money as to the amount of their extra
mortgage payments and the difference between the price at
which they would have sold their Pennsylvania home, but for
Warners’ actions, and the lower price at which the home
ultimately sold. However, a claim for “miscellaneous”
expenses is too vague to constitute a claim for a determinable
amount of money, as contemplated by the regulation, and
hence Atlas is not liable for those expenses.

        We begin our analysis of § 370.3 with the rule that
“[t]he basic tenets of statutory construction apply to
construction of regulations and ‘our starting point on any
question concerning the application of a regulation is its
particular written text.’” Pa. Fed’n. of Sportsmen’s Clubs,
Inc. v. Kempthorne, 497 F.3d 337, 351 (3d Cir. 2007)
(quoting Wilson v. U.S. Parole Comm’n, 193 F.3d 195, 197
(3d Cir.1999)). In examining a regulation’s text, “[i]t is a
fundamental canon of ... construction ... that unless otherwise
defined, words will be interpreted as taking their ordinary,
contemporary, common meaning.” CSX Transp. Co. v.


                                12
Novolog Bucks County, 502 F.3d 247, 257 (3d Cir. 2007)
(citations and internal quotation marks omitted).

        As noted already, § 370.3(b)(3) requires that a valid
claim include a “written communication ... [m]aking [a] claim
for the payment of a specified or determinable amount of
money.” 49 C.F.R. § 370.3(b)(3) (emphasis added). Because
the regulation does not define the meaning of the term
“specified” or the term “determinable,” we must apply the
ordinary meaning of those words. “Determinable” simply
means “[a]ble to be determined or ascertained.” Black’s Law
Dictionary (8th ed. 2004). “Specify,” by contrast, means “to
mention or name in a specific or explicit manner: tell or state
explicitly or in detail.” Webster’s Third New International
Dictionary, 2187 (Philip Babcock Gove, ed. 1961) (1986).
The plain meanings of “specified” and “determinable” reveal
a key difference between them and hence between the kinds
of claims permitted by the regulation. A claim for a
“specified amount of money” is a claim that explicitly gives
the dollar amount of money being claimed. However, a claim
for a “determinable amount of money” need not explicitly
state the dollar amount claimed. Instead, a claim is
“determinable” if the amount of money claimed is merely
“[cap]able of being determined or ascertained.” Notably,
because a claim for a “specific amount of money” must state
the amount explicitly, such claims must be reduced to an
exact dollar amount at the time the claim is made. By
contrast, a claim that is “determinable” need not include any
dollar amount at all. Instead, all that is required is that the
claim provide enough information to make it possible to
assign a dollar amount to the claim at some point after the
claim itself is filed.

      Our conclusion that “specified” claims under §
370.3(b)(3) include exact dollar amounts while
“determinable” claims do not is not only consistent with the

                              13
ordinary usage of both terms, it is also consistent with another
canon of statutory and regulatory construction. We have
explained that “[i]f possible, we must give effect to every
clause and word of a statute, and be reluctant to treat statutory
terms as surplusage.” Tavarez v. Klingensmith, 372 F.3d
188, 190 (3d Cir. 2004) (citations and internal punctuation
and quotation marks omitted). Were we to accept Atlas’s
invitation to require that every claim must provide some
dollar amount to comply with subsection (b)(3), we would be
treating the term “determinable” as merely redundant of the
term “specified,” and would be ignoring the use of the word
“or” between the two terms.6

       Atlas attempts to evade the ordinary meaning of the
regulation’s language and the basic rules of textual
construction by arguing that, while a “determinable” claim
need not include the exact amount of the shipper’s claim, it
must include some dollar amount. We find no support for
Atlas’s reading, either in the text of the statute itself or in
common sense. Requiring a shipper to list some dollar
amount presents the shipper with some limited options. The


  6
    Rather than focus on the regulation’s text, the Lewises
urge us to adopt a “substantial performance” standard to
evaluating claims under § 370.3(b). We have previously
noted the possibility of such a standard in dicta. See S&H
Hardware, 432 F.3d at 554 (stating that “[c]ourts have
construed the written claim requirement liberally, however,
and the standard for determining sufficiency is one of
substantial performance”) (internal quotation marks and
citations omitted). In this case, we may resolve the Lewises’
appeal based on the plain meaning of § 370.3(b)(3). Thus,
while we do not reject the application of a substantial
performance standard in an appropriate case, we have no
reason to consider it here.

                               14
shipper might list a single dollar amount, such as “$100.00.”
As we have already explained, such a claim is a claim for a
“specified” amount of money, not a “determinable” amount
of money. Second, a shipper might list an estimate of its
damages, for example, by filing a claim for “$100 more or
less.” Without further amplification, such a claim is not for a
specified or determinable amount of money because 49
C.F.R. § 370.3(d) provides that:

       [w]henever a claim is presented ... for an
       uncertain amount, such as ‘$100 more or less,’
       [the carrier] shall ascertain as nearly as possible
       the extent, if any, of the loss or damage for
       which it may be responsible. It shall not,
       however, voluntarily pay [such] a claim unless
       and until a formal claim in writing for a
       specified or determinable amount of money
       shall have been filed in accordance with the
       provisions of paragraph (b) of this section.

The implication of the clause “until a formal claim in writing
for a specified or determinable amount of money shall have
been filed” is that a claim like “$100 more or less” is
different from and does not meet the “specified or
determinable” standard.

        However, we do not read § 370.3(d) to bar all claims
that are less than fully specific regarding the dollar amount at
stake. Instead, the plain meaning of the word “determinable”
leads us to conclude that § 370.3(d) bars claims that include
estimated dollar amounts only when the claim does not
contain sufficient information to put the carrier on notice of
the nature and extent of its liability. Cf. Trepel v. Roadway
Exp., Inc., 194 F.3d 708, 712 (6th Cir. 1999) (holding §
370.3(b)(3) was satisfied when the nature of the shipper’s
damages was not in dispute and the shipper estimated those

                               15
damages at $150,000); Ins. Co. of N. Am. v. G.I. Trucking
Co., 1 F.3d 903, 904-05 (9th Cir. 1993) (applying a
“substantial performance” standard to § 370.3(b) and holding
that a claim satisfied § 370.3(b)(3) when the shipper
identified the shipment at issue, provided supporting
documentation, and estimated his damages at $100,000).

        Beyond the unwarranted twist Atlas’s argument gives
to the plain meaning of “determinable,” the argument also
violates an important purpose of the statute. “The purpose of
the written claim requirement is to insure that the carrier may
promptly investigate claims, and not to permit the carrier to
escape liability.” S&H Hardware & Supply Co. v. Yellow
Transp. Inc., 432 F.3d 550, 554 (3d Cir. 2005). The “crux of
the notice [under § 370.3(b)] is whether it apprises the carrier
of the basis for the claim and that reimbursement will be
sought.” Id. Valid claims are determinable not because they
include some dollar amount, but because they provide enough
information about the nature and extent of the carrier’s
liability to allow the carrier to understand its potential
exposure to liability. See G.I. Trucking Co., 1 F.3d at 906
(explaining that “the form of the written notice is less
important than its adequacy in apprising the carrier of the
basis for the claim and the fact that reimbursement will be
sought.”). Thus, although a valid claim will often include an
estimate of the shipper’s damages along with enough factual
information to inform the carrier of the basis for the claim, a
dollar amount is not an absolute requirement. See id. (stating
that “[o]ther circuits ... have held that a claim must specify an
amount of damages to be considered legally sufficient under
the regulations. ... We expressly reject this conclusion.”)
(citations omitted).

      We conclude that, as to part of what they demanded,
the Lewises’ October 26, 2004 letter provides a sound
example of how a shipper may give proper notice to a carrier

                               16
of a determinable claim without including a dollar amount.
The letter informed Atlas that it was being asked to pay for
the loss of profit on the sale of their residence and for
additional mortgage payments that Mr. and Mrs. Lewis would
have to pay on their Pennsylvania residence which otherwise
would have been paid off at closing. (Appellee App. at
A150.) The letter went on to explain that the Lewises could
not provide an exact dollar amount for their losses “until
they are able to sell their Pennsylvania residence.” (Appellee
App. at A151.) Based on the information provided to it by
the Lewises, Atlas knew the nature of that claim, and how the
amount of it would ultimately be determined.7 Section
370.3(b) requires nothing more.

       However, the Lewises’ additional demand that they be
reimbursed for “miscellaneous expenses” requires different
treatment. Unlike their claim for lost profit and payment of
additional mortgage liability, that claim is not determinable
because it does not inform Atlas of the nature of the claim or
the extent of Atlas’s liability. Hence, with respect to that
claim, the Lewises did not file a “determinable” claim within




  7
    Atlas also alleges that the Lewises failed to act in a timely
manner because they did not provide it with the final dollar
amount of their damages until November 2005, well after the
nine-month claim filing period specified in the bill of lading
had expired. Atlas’s argument misses the mark because, for
the reasons we have explained, the Lewises’ October 26, 2004
letter, which was undisputedly sent within the nine-month
period, included a valid claim for a “determinable amount of
money” under § 370.3(b)(3).

                               17
the nine months specified by the bill of lading, and Atlas is
not liable to them for whatever those expenses may be.8

         Finally, Atlas urges us to follow other Circuits which,
it insists, have held that claims which completely lack dollar
amounts cannot satisfy § 370.3(b)(3). We decline the
invitation. As already explained, our analysis of the text of
the regulation persuades us that a dollar amount is not
required.9


  8
   It was, for example, only after the nine-month time frame
that the Lewises described the tax penalty they faced by being
forced to withdraw funds from their 401(k) account.
  9
      We note, however, that Atlas overstates the holdings of at
least two of the cases on which it relies. In Pathway Bellows
Inc. v. Blanchette, 630 F.2d 900 (2d Cir. 1980), the Second
Circuit did not explicitly hold that a dollar amount was
required. Instead it held that the shipper’s claim was
“inadequate in form” when the relevant portion of the
shipper’s claim stated in its entirety that “the purpose of this
letter is to state, in writing, that we are in the process of filing
a claim for freight damage.” Id. at 901, 904. As we have
explained, it is not the lack of a dollar amount that dooms
such claims, rather such claims are inadequate because they
do not provide a carrier with any information about the nature
of the damage incurred, or the extent of the carrier’s liability.
In addition, such claims are potentially open-ended in the
sense that they do not indicate to the carrier when, or how, the
shipper’s claim will be reduced to a dollar amount. In
Siemens Power Transmission & Distribution, Inc. v. Norfolk
Southern Ry. Co., 420 F.3d 1243, 1246 (11th Cir. 2005), the
Eleventh Circuit considered a claim that included an
estimated damages amount of $25,000, not a claim that
entirely lacked a dollar amount. The issue before the

                                18
IV.   Conclusion

       The District Court erred in concluding that the
Lewises’ request for reimbursement for additional mortgage
payments and loss incurred by virtue of the decrease in the
sale price of their Pennsylvania home were not
“determinable” claims under § 370.3(b)(3). Hence, we will
vacate the District Court’s order and remand for further
proceedings consistent with this opinion.




Eleventh Circuit was whether “[§ 370.3(b)] could be
construed to invalidate ... estimated damages [claims] ... on
the ground that such a [claim] is not specified or
determinable.” Id. at 1252. In the course of deciding that
estimated damages amounts were permissible, the Eleventh
Circuit noted that other circuit courts had held a shipper’s
claim invalid in “situations in which the shipper provided the
carrier with no damage amount at all.” Id. (emphasis in
original). However, contrary to Atlas’s contention, nothing in
Siemens indicates that the Eleventh Circuit adopted the view
that a dollar amount is always required. Instead, it concluded
that cases that did not include dollar amounts were inapposite
to the issue before it because the claim under consideration
included an estimated damages amount. Id. Thus, Atlas’s
reading of Siemens is overly broad.

                             19